Exhibit 10.2


RENTECH, INC.
 
WARRANT
 
To Purchase [______] Shares of Common Stock
 
Warrant No. [_]
 
Date of Issuance:  January 14, 2009
 
VOID AFTER JANUARY 14, 2014
 
THIS WARRANT (the “Warrant”) CERTIFIES THAT, for value received, [___], or
permitted registered assigns (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time during the applicable Exercise Period (defined below), to subscribe
for and purchase at the Exercise Price (defined below) from Rentech, Inc., a
Colorado corporation (the “Company”), up to [____] shares (the “Shares”) of the
common stock of the Company, par value $0.01 per share (the “Common Stock”).
 
1.           DEFINITIONS.  As used herein, the following terms shall have the
following respective meanings:
 
(A)           “Business Day” shall mean any day other than a Saturday, Sunday,
or a day on which banks in New York City are authorized or required by law to
close.
 
(B)           “Credit Agreement” shall mean that certain Amended and Restated
Credit Agreement dated as of June 13, 2008 among Rentech Energy Midwest
Corporation, the Company, the Lenders identified therein and Credit Suisse,
Cayman Islands Branch, as administrative agent and as collateral agent for the
Lenders, as amended, modified or supplemented from time to time.
 
(C)           “Early Prepayment” shall mean the payment in full, prior to
maturity, of all amounts due under the Credit Agreement, including the entire
principal amount of the Loans (as defined in the Credit Agreement), together
with all accrued and unpaid interest thereon plus the applicable Payment Premium
(as defined in the Credit Agreement), by Rentech Energy Midwest Corporation.
 
(D)           “Exercise Period” shall mean, as applicable, the Initial Exercise
Period or the Deferred Exercise Period, each as defined in Section 2.1.
 
(E)           “Exercise Price” shall mean $0.92 per share, subject to adjustment
pursuant to Section 5 below.
 
(F)           “Registration Statement” shall mean the Registration Statement on
Form S-3 initially filed by the Company on March 20, 2006 (File No. 333-132594),
and any Registration Statement on Form S-3 filed by the Company pursuant to Rule
415(a)(6) under the Securities Act covering unsold securities under such
Registration Statement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(G)           “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(H)           “Trading Day” shall mean (i) any day on which the Common Stock is
listed or quoted and traded on any eligible Trading Market, (ii) if the Common
Stock is not then listed or quoted and traded on any eligible Trading Market,
then a day on which trading occurs on the OTC Bulletin Board (or any successor
thereto), or (iii) if trading does not occur on the OTC Bulletin Board (or any
successor thereto), any Business Day.
 
(I)           “Trading Market” shall mean the NYSE Alternext US, New York Stock
Exchange, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select
Market or other market or exchange on which the Common Stock is listed or
traded.
 
(J)           “Warrant Shares” shall mean, collectively, the Initial Shares and
the Deferred Shares, each as defined in Section 2.1, in each case as adjusted in
accordance with the terms hereof.
 
2.           EXERCISE PERIOD.
 
2.1         INITIAL WARRANT SHARES.  Subject to the terms and conditions hereof,
this Warrant may be exercised for [75% OF THE WARRANT SHARES] (as such number of
Shares may be adjusted pursuant to Section 5, the “Initial Shares”), at any time
during the period (the “Initial Exercise Period”) commencing on the Date of
Issuance and ending on the close of business on the fifth anniversary of the
Date of Issuance.
 
Upon expiration of the Initial Exercise Period, the right to exercise this
Warrant for the Initial Shares shall terminate and shall be of no further force
or effect.
 
2.2         DEFERRED WARRANT SHARES.  In addition to the Initial Shares and
subject to the terms and conditions hereof, this Warrant may be exercised for
the remaining [25% OF THE WARRANT SHARES] (as such number of Shares may be
adjusted pursuant to Section 5, the “Deferred Shares”), at any time during the
period (the “Deferred Exercise Period”) commencing on July 1, 2009 and ending on
the maturity date of the Credit Agreement, as the same may be extended pursuant
to the terms thereof as in effect on the Date of Issuance (without giving effect
to any amendments, modifications or supplements thereto after the date hereof);
provided that if an Early Prepayment occurs prior to July 1, 2009, then the
Deferred Exercise Period shall not commence and the Holder shall have no right
hereunder to exercise the Warrant for the Deferred Shares.
 
Upon expiration of the Deferred Exercise Period, the right to exercise this
Warrant for the Deferred Shares shall terminate and shall be of no further force
or effect.  Neither an Early Prepayment nor the expiration of the Deferred
Exercise Period shall affect in any manner the right to exercise this Warrant
for the Initial Shares pursuant to Section 2.1.
 
Upon expiration of both of the Exercise Periods, this Warrant shall terminate
and shall be of no further force or effect.
 
3.           EXERCISE OF WARRANT.
 
3.1         EXERCISE.  Subject to Section 3.3, the rights represented by this
Warrant may be exercised in whole or in part at any time during the applicable
Exercise Period, by delivery of the following to the Company at its address set
forth below (or at such other address as the Company may designate by notice in
writing to the Holder):
 
2

--------------------------------------------------------------------------------


 
(A)           An executed and duly completed Notice of Exercise in the form
attached hereto;
 
(B)           Subject to Section 3.3, payment of the Exercise Price in cash; and
 
(C)           This Warrant.
 
Each exercise of this Warrant shall be irrevocable.  Execution and delivery of
the Notice of Exercise shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares, if any, in accordance with the terms and
conditions of this Warrant.
 
Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with The Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if the Company is a participant in such system,
and otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within three Trading Days from the delivery to the Company of
a duly completed Notice of Exercise, surrender of this Warrant and payment of
the aggregate Exercise Price in accordance with this Warrant.
 
3.2         EFFECT OF EXERCISE.  This Warrant shall be deemed to have been
exercised on the date this Warrant is surrendered and the Exercise Price and a
duly completed Notice of Exercise are received by the Company.  The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such Warrant Shares for all purposes, as of the date this Warrant has been
exercised irrespective of the date of delivery of such certificate or
certificates, except that, if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such shares at the close of business on the
next succeeding date on which the stock transfer books are open.  In the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder, and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.
 
3.3         REGISTRATION; LIMITATIONS ON EXERCISABILITY; CASHLESS EXERCISE.
 
The Company hereby represents and warrants that the offering and sale of the
Warrant and Warrant Shares is being made pursuant to (1) an effective
Registration Statement on Form S-3 (Registration No. 333-132594) filed by the
Company with the Commission, which contains the base prospectuses dated March
30, 2006 (the “Base Prospectus”), and (2) a prospectus supplement to the Base
Prospectus dated January 14, 2009, containing certain supplemental information
regarding the Warrant and Warrant Shares that will be filed with the Commission
and delivered to the Holder (or made available to the Holder by the filing by
the Company of an electronic version thereof with the Commission) along with the
Company’s signature to the Warrant.
 
At any time during either Exercise Period when a Restrictive Legend Event (as
defined below) has occurred, the Holder may only exercise this Warrant (or
portion thereof being canceled) (a) if the “fair market value” (as calculated
below) of one Share is greater than the Exercise Price and (b) in accordance
with the next sentence.  If such exercise is permitted by the preceding
sentence, then the Holder may exercise this Warrant (or the portion thereof
being canceled) by delivery of this Warrant at the principal office of the
Company, together with the properly endorsed Notice of Exercise, in which event
the Company shall issue to the Holder a number of Warrant Shares computed using
the following formula (such exercise pursuant to this Section 3.3, a “Cashless
Exercise”):
 
3

--------------------------------------------------------------------------------


 
X = Y (A-B)
A
 
 
Where X =
the number of Shares to be issued to the Holder

 
Y =
the number of Shares purchasable under this Warrant or, if only a portion of
this Warrant is being exercised, the portion of this Warrant being canceled (at
the date of such calculation)

 
A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)

 
B =
Exercise Price (as adjusted to the date of such calculation)



For purposes of the above calculation, the “fair market value” of one share of
Common Stock shall mean (i) the volume-weighted average sales price for the
Shares on the NYSE Alternext US or other Trading Market where such security is
listed or traded as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Company and reasonably
acceptable to the Holder if Bloomberg Financial Markets is not then reporting
sales prices of such security) (collectively, “Bloomberg”) for the ten (10)
consecutive Trading Days immediately preceding (but not including) the Exercise
Date, or (ii) if the foregoing does not apply, the volume-weighted average sales
price of the Shares during the same period in the over-the-counter market on the
pink sheets or bulletin board for such security as reported by Bloomberg, or if
no sales price is so reported for the Shares, the last bid price of the Shares
as reported by Bloomberg or (iii) if none of the foregoing applies, the fair
market value shall be as determined by the Board of Directors of the Company in
the exercise of its good faith judgment.
 
The Company shall provide to the Holder prompt written notice of any time that
the Company is unable to issue the Warrant Shares via DWAC transfer (or
otherwise without restrictive legend) or if, upon issuance for cash in
accordance with Section 3.1, the Warrant Shares would be “restricted securities”
under Rule 144(a) under the Securities Act or any successor provision, in any
such case because (a) the Securities and Exchange Commission (the “Commission”)
has issued a stop order with respect to the Registration Statement, (b) the
Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, (c) the Company has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or (d) otherwise (each, a “Restrictive Legend
Event”).
 
To the extent that a Restrictive Legend Event occurs after the Holder has
exercised this Warrant in accordance with Section 3.1 but prior to the delivery
of the Warrant Shares, the Company shall (i) if the fair market value (as
calculated above) of the Warrant Shares is greater than the Exercise Price,
deliver that number of Warrant Shares to the Holder as should be delivered in a
Cashless Exercise in accordance with this Section 3.3, and return to the Holder
all consideration paid to the Company in connection with the Holder’s attempted
exercise of this Warrant pursuant to Section 3.1, or (ii) if the fair market
value (as calculated above) of the Warrant Shares is less than the Exercise
Price, rescind the previously submitted Notice of Exercise and shall return all
consideration paid by Holder for such shares upon such rescission.  The Company
shall give prompt written notice to the Holder of any cessation of a Restrictive
Legend Event.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding anything herein to the contrary, the Company shall not be
required to make any cash payments to the Holder in lieu of issuance of the
Warrant Shares.
 
For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued.
 
3.4         ISSUANCE OF NEW WARRANTS.  Upon any valid partial exercise of this
Warrant, the Company, at its expense, shall forthwith and, in any event within
five Business Days, issue and deliver to the Holder a new warrant or warrants of
like tenor, registered in the name of the Holder, exercisable, in the aggregate,
for the balance of the number of Shares remaining available for purchase under
this Warrant.
 
3.5         PAYMENT OF TAXES AND EXPENSES.  The Company shall pay any recording,
filing, stamp or similar tax imposed by the U.S. federal government or any state
which may be payable in respect of any transfer involved in the issuance of, and
the preparation and delivery of certificates (if applicable) representing, (i)
any Warrant Shares purchased upon exercise of this Warrant and/or (ii) new or
replacement warrants in the Holder’s name.  The Holder shall be responsible for
any transfer tax incidental to the issuance of Warrant Shares to a person other
than the Holder.  The Holder shall be responsible for income or similar taxes
due under U.S. federal, state or other law, if any such tax is due.
 
4.           COVENANTS OF THE COMPANY.  The Company covenants and agrees that:
 
4.1         COVENANTS AS TO EXERCISE SHARES.  All Warrant Shares issued upon the
exercise of the rights represented by this Warrant shall, upon issuance and
receipt of payment of the applicable Exercise Price in accordance with the terms
hereof, be validly issued, fully paid and nonassessable.  The Company shall at
all times during each Exercise Period, have authorized and reserved, free from
preemptive rights, a sufficient number of Shares to provide for the exercise of
the rights represented by the Warrant (taking into account the adjustments of
Section 5).
 
4.2         FURTHER ASSURANCES.  The Company shall use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.
 
4.3         NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS.
 
(a)           In the event of any taking by the Company of a record of the
holders of Common Stock for the purpose of determining the holders thereof who
are entitled to receive any dividend or other distribution (other than regular
quarterly cash dividend or a dividend payable solely in Shares), the Company
shall mail to the Holder, at least ten (10) days prior to the date on which any
such record is to be taken for the purpose of such dividend or distribution, a
notice specifying such date; provided, however, that Company shall not be
required to provide such notice at any time the notice and the contents thereof
shall be deemed to constitute material non-public information.  In the event of
any voluntary dissolution, liquidation or winding up of the Company, the Company
shall mail to the Holder, at least ten (10) days prior to the date of the
occurrence of any such event, a notice specifying such date.  In the event the
Company authorizes or approves, enters into any agreement contemplating, or
solicits stockholder approval for any Fundamental Transaction, the Company shall
mail to the Holder, at least ten (10) days prior to the date of the closing of
such Fundamental Transaction, a notice specifying such anticipated date of
closing.  The failure to deliver notice under this Section 4.3 or any defect
therein shall not affect the validity of the corporate action required to be
described in such notice.  The Company shall provide the Holder with written
notice of an Early Prepayment or an extension of the maturity date of the Credit
Agreement, in each case within five (5) days of such event.
 
5

--------------------------------------------------------------------------------


 
5.           ADJUSTMENT OF EXERCISE PRICE AND SHARES.
 
5.1         STOCK DIVIDENDS AND SPLITS.  In the event of changes in the
outstanding Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, consolidation, acquisition of the
Company (whether through merger or acquisition of substantially all the assets
or stock of the Company), or the like, the number, class and type of shares
available under this Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant, upon exercise for
the same aggregate Exercise Price, the total number, class, and type of shares
or other property as the Holder would have owned had this Warrant been exercised
prior to the event and had the Holder continued to hold such shares until the
event requiring adjustment.  The form of this Warrant need not be changed
because of any adjustment in the number of Warrant Shares subject to this
Warrant.
 
5.2         PRO RATA DISTRIBUTIONS.  If at any time or from time to time the
holders of Common Stock of the Company (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor,
 
(A)           Common Stock or any shares of stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, (other than a dividend or distribution covered in Section 5.1 above);
 
(B)           any cash paid or payable otherwise than as a cash dividend; or
 
(C)           Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than Shares pursuant to Section
5.1 above),
 
then and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of Shares receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to in clauses (B) and (C) above) which such Holder would hold on the
date of such exercise had such Holder been the holder of record of such Common
Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities and property.
 
5.3            Upon the occurrence of each adjustment pursuant to Sections 5.1
and 5.2, the Company shall promptly give notice thereof to the Holder, which
notice shall state the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made.
 
6.           FRACTIONAL SHARES.  No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant
hereto.  All Warrant Shares (including fractions) issuable upon exercise of this
Warrant may be aggregated for purposes of determining whether the exercise would
result in the issuance of any fractional share.  If, after aggregation, the
exercise would result in the issuance of a fractional share, the Company shall,
in lieu of issuance of any fractional share, pay the Holder otherwise entitled
to such fraction a sum in cash equal to the product resulting from multiplying
the closing sales price of a Share on the Trading Day immediately preceding the
Exercise Date by such fraction.
 
6

--------------------------------------------------------------------------------


 
7.           FUNDAMENTAL TRANSACTIONS.    If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another entity, in which the shareholders of the Company as of
immediately prior to the transaction own less than a majority of the outstanding
stock of the surviving entity, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
person or entity) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of Shares covered by
Section 4.1 above) (each, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”).  To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 6
and ensuring that this Warrant (or any such replacement security) shall be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
8.           NO STOCKHOLDER RIGHTS.  This Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company.
 
9.           TRANSFER OF WARRANT.
 
9.1             Subject to compliance with any applicable securities laws, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company, together with
a written assignment of this Warrant substantially in the form attached hereto
duly executed by the Holder or its agent or attorney and funds sufficient to pay
any transfer taxes payable upon the making of such transfer.  Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled.  A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.
 
9.2            This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 8.1, as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
9.3            The Company shall prepare, issue and deliver at its own expense
the new Warrant or Warrants under this Section 8.
 
9.4            The Company shall register this Warrant, upon records to be
maintained by or on behalf of the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder from time to time).  The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
7

--------------------------------------------------------------------------------


 
10.         LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is
lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity (which may include the posting of a bond) or otherwise as it may
reasonably impose (which shall, in the case of a mutilated Warrant, include the
surrender thereof), issue a new Warrant of like denomination and tenor as this
Warrant so lost, stolen, mutilated or destroyed.  Any such new Warrant shall
constitute an original contractual obligation of the Company, whether or not the
allegedly lost, stolen, mutilated or destroyed Warrant shall be at any time
enforceable by anyone.
 
11.         NOTICES, ETC.  All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address listed on the signature page hereto and to Holder at the
applicable address set forth in the records of the Company or at such other
address as the Company or Holder may designate by ten (10) days advance written
notice to the other party.
 
12.         ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
13.         GOVERNING LAW.  This Warrant shall be governed by, and construed in
accordance with, the laws of the State of New York.  The Holder hereby submits
to the non-exclusive jurisdiction of the Federal and state courts in the Borough
of Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated thereby.  The Holder
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Warrant in Federal and
state courts in the Borough of Manhattan in The City of New York and irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such suit or proceeding in any such court has been brought in an
inconvenient forum.
 
14.         AMENDMENT OR WAIVER.  Any term of this Warrant may be amended or
waived (either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Holder.  No
waivers of any term, condition or provision of this Warrant, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
15.         ENFORCEMENT.  The Company expressly agrees that its failure by to
comply with its obligations under this Warrant may result in material
irreparable injury to the Holder for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, any party may obtain such relief as may
be required to specifically enforce the Company’s obligations hereunder without
the need to post any bond.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of January 14, 2009.

 

 
RENTECH, INC.
 
  By:   Name:   Title:       Address:      
10877 Wilshire Boulevard, Suite 710
Los Angeles, California 90024

 
 
S-1 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
TO:           RENTECH, INC.
 
Subject to Section 3.3 of the Warrant to which this Notice of Exercise is
attached, the undersigned hereby elects to purchase          shares (the
“Shares”) of the common stock, par value $0.01 (the “Common Stock”) of Rentech,
Inc. (the “Company”) pursuant to the terms of the attached Warrant and tenders
herewith payment of the exercise price in cash, together with all applicable
transfer taxes, if any.
 
(2)           Please issue the certificate for Shares in the name of, and pay
any cash for any fractional Share to:
 

 
Print or type name
   
Social Security or other Identifying Number
   
Street Address
   
City State Zip Code



(3)            If such number of Shares shall not be all the Shares purchasable
upon the exercise of the Warrants evidenced by this Warrant, a new warrant
certificate for the balance of such Warrants remaining unexercised shall be
registered in the name of and delivered to:
 
Please insert Social Security or other identifying number:
       
(Please print name and address)
   
Dated:
   
(Date)
       
(Signature)

 

     
(Print name)
   
SIGNATURE GUARANTY:

 
2

--------------------------------------------------------------------------------


 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 

Name:
 
     
(Please Print)
            Address:
 
                     
(Please Print)
            Dated: 
       , 200[     ]
                       
Holder’s
       
Signature:
                 
Holder’s
Address:
     



 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.
 
SIGNATURE GUARANTY:
 
3

--------------------------------------------------------------------------------